Title: John Speyer to Thomas Jefferson, 12 November 1812
From: Speyer, John
To: Jefferson, Thomas


      
        Sir,
        Stockholm 12th November 1812
      
       Madame de Stael having particularly recommended to me the enclosed letter to You, I send it to Mr Beasely Agent for Prisoners of war in London, with a request to forward it immediately. Your answer may be Sent thro’ the Same channel.
      With sentiments of great respect I have the honor to be
      
        Sir Your very obedt Servt
        John Speyer
      
    